107 Nev. 674, 677, 818 P.2d 849, 851 (1991). It is within our discretion to
                determine if a writ petition will be considered.   Smith, 107 Nev. at 677,
                818 P.2d at 851. Petitioner bears the burden of demonstrating that
                extraordinary relief is warranted. Pan v. Eighth Judicial Dist. Court, 120
                Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Having considered both the petition and the amended
                petition,' we conclude that petitioner has failed to demonstrate that
                extraordinary relief is warranted.   See Pan, 120 Nev. at 228, 88 P.3d at
                844. Thus, we deny the petition. See NRAP 21(b)(1); Smith, 107 Nev. at
                677, 818 P.2d at 851.
                            It is so ORDERED.




                                                              iLt
                                                           Hardesty



                                                           Parraguirre



                                                           Cherry


                cc: Renard Truman Polk
                     Attorney General/Carson City
                     Eighth District Court Clerk
                     Pershing County Clerk


                      'We direct the clerk of this court to file the amended petition,
                provisionally received in this court on August 1, 2013.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A